Dear Mr. Pritchett:
You have asked this office to advise you whether a lawyer who is a partner or individual in private practice may serve as elected sheriff and still derive income from that criminal and civil practice (where he does not actively participate), or may a lawyer holding the elected office of sheriff continue any law practice?
This office routinely answers questions regarding the legality of holding two offices and/or employments under our state's Dual Officeholding and Dual Employment Law, R.S. 42:61, et seq.
However, the provisions of that law prove inapplicable here, as the lawyer here holds private, not public employment.
While C.Cr.Pro. Art. 65 provides that an assistant district attorney and an assistant attorney general may not defend any person charged with an offense in the parish, we are unaware of any other similar prohibition in law relative to the sheriff.1
However, for a ruling regarding the possible conflicts of interest under the Rules of Professional Conduct applicable to lawyers in this matter, we suggest you contact Mr. Richard P. Lemmler of the the Ethics Advisory Service Committee of the Louisiana State Bar Association, 601 St. Charles Avenue, New Orleans, LA 70130-3404, phone 1-800-421-5722. *Page 2 
Further, for a ruling regarding any ethics issues presented under the Code of Governmental Ethics, please contact the Louisiana State Board of Ethics at 2415 Quail Drive, Baton Rouge, Louisiana, 70808, phone 225-763-8777.
  Very truly yours,
  CHARLES C. FOTI, JR.
  ATTORNEY GENERAL
  BY: ______________________________
  KERRY L. KILPATRICK
  ASSISTANT ATTORNEY GENERAL
1 LSA-C.Cr.P. Art. 65 states:
Art. 65. Defense of prosecution unlawful
It is unlawful for the following officers or their law partners to defend or assist in the defense of any person charged with an offense in any parish of the state:
(1) Any district attorney or assistant district attorney; or
(2) The attorney general or any assistant attorney general, provided that the provisions of this article shall not apply to the law partners of any assistant attorney general not employed to handle criminal matters for the attorney general, when any such law partner is judicially appointed to defend an indigent defendant.